Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Idle Media, Inc., on Form 10/A No.1of our audit report, dated June 1, 2012, relating to the accompanying consolidated balance sheets, consolidated statements of operations, consolidated statements of stockholders’ equity, and consolidated statements of cash flows as of September 31, 2011 and 2010, which appears in such Registration Statement. /S/ De Joya Griffith & Company, LLC Henderson, NV July 31, 2012
